PERFORMANCE CASH UNIT AGREEMENT
NICOR INC. 2007 LONG-TERM INCENTIVE PROGRAM
 
    THIS AGREEMENT, entered into as of ______ ____, 2007 (the "Agreement Date"),
by and between «First_Name» «MiName» «Last_Name» (the "Employee"), and Nicor
Inc., an Illinois corporation (the "Company");
                                                                               
WITNESSETH THAT:
           
            WHEREAS, the Company maintains the Nicor Inc. 2007 Long‑Term
Incentive Program (the "Program"), which is part of the Nicor Inc. 2006
Long-Term Incentive Plan (the “Plan”) and which is incorporated into and form a
part of this Agreement, for the benefit of key executive and management
employees of the Company and any Related Company; and
 
WHEREAS, the Employee has been selected by the Compensation Committee of the
Board of Directors of the Company (the "Committee") to receive a Performance
Cash Unit award;
 
NOW, THEREFORE, IT IS AGREED, by and between the Company and the Employee, as
follows:
 
1.  Award.  The Employee is hereby awarded «PU» Performance Cash Units,
effective as of the Agreement Date.
 
2.  Amount of Payment. Subject to the provisions of this Agreement, the Program
and the Plan, the Company shall distribute to the Employee, for each Performance
Cash Unit awarded under this Agreement, an amount equal to one dollar times the
product of, (1) the number of Performance Cash Units MULTIPLIED BY (2) the Total
Shareholder Return Performance Factor (as defined below) for the Performance
Period (as defined below).
 
3.  Time of Payment.  Amounts due under paragraph 2 with respect to Performance
Cash Units shall be paid as a lump sum cash payment as soon as practicable after
the end of the Performance Period; provided, however, if payment is not made by
2 ½ months following the end of the Performance Period, payment will be made no
later than December 31 of the calendar year following the end of the Performance
Period.
 
4.  Total Shareholder Return.  For purposes of this Agreement, the Total
Shareholder Return (TSR) is defined as the three-year total shareholder return
of the Company calculated with dividends reinvested, for all shares of common
stock of the Company (“Company Stock”) reported for the New York Stock Exchange
- Composite Transactions ending on the last day of the Performance Period (or,
if Company Stock is not traded on that date, on the next preceding date on which
Company Stock is traded).  For purposes of calculating the TSR: (i) the starting
stock price will be an average of the closing prices for the 20 trading days
ending on December 31, 2006 and (ii) the ending stock price will be an average
of the closing prices for the 20 trading days ending on December 31, 2009.
 
            5.   Performance Period.  For purposes of this Agreement, the
Performance Period shall be the period beginning January 1, 2007, and ending
December 31, 2009.
 
6.  Performance Factors.  For purposes of this Agreement, the term "Total

--------------------------------------------------------------------------------


 
Shareholder Return Performance Factor" for the Performance Period shall be
determined in accordance with Exhibit 1 to this Agreement.
 
7.  Vesting.  The Employee shall be vested in and entitled to payment of
benefits under this Agreement only if the requirements of either paragraph (a)
or paragraph (b) next below are satisfied:
 
(a)  The Employee is continuously employed by the Company and the Related
Companies during the period beginning on the Agreement Date and ending on
December 31, 2009.
 
                  (b)  The Employee is continuously employed by the Company and
the Related Companies through the first anniversary of the Agreement Date, and
such employment terminates before January 1, 2010 by reason of his Retirement
(as defined below) or death.
 
The Employee shall not be vested in or entitled to payment of benefits under
this Agreement unless the requirements of paragraph (a) or paragraph (b) next
above are satisfied.  Nothing in this paragraph 7 shall be deemed to increase
the amount of benefits (if any) payable under this Agreement, as determined
without regard to this paragraph 7.
 
8.  Heirs and Successors.  This Agreement shall be binding upon, and inure to
the benefit of, the Company and its successors and assigns, and upon any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company's assets and business.  Subject to the
terms of the Plan, any benefits payable to the Employee under this Agreement
that are not paid at the time of the Employee's death shall be paid at the time
and in the form determined in accordance with the provisions of this Agreement,
to the beneficiary designated by the Employee in writing filed with the
Committee in such form and at such time as the Committee shall require.  If a
deceased Employee fails to designate a beneficiary, or if the designated
beneficiary of the deceased Employee dies before the Employee or before complete
payment of the amounts distributable under this Agreement, the Committee shall,
in its discretion, direct that amounts to be paid under this Agreement be paid
to:
 
 (a)  one or more of the Employee's relatives by blood, adoption or marriage and
in such proportion as the Committee decides; or
       (b)  the legal representative or representatives of the estate of the
last to die of the Employee and his beneficiary.
 
9.  Retirement.  For purposes of this Agreement, the term "Retirement" means: 
(a) termination of employment because the Employee has reached normal retirement
age of 65 years; (b) termination of employment because the Employee becomes
Disabled; or (c) termination of employment because the employee has attained at
least age 55 and has at least 10 years of employment with the Company or any
Related Companies.  For purposes of this Agreement, the term "Disabled" means
the inability of the Employee, by reason of a medically determinable physical or
mental impairment, to engage in any substantial gainful activity, which
condition, in the opinion of a physician selected by the Committee, is expected
to result in death or can be expected to last for a continuous period of not
less than 12 months.

--------------------------------------------------------------------------------


 
          10.  Transferability.  Performance Cash Units awarded under this
Agreement are not transferable except as designated by the Employee by will or
by the laws of descent and distribution.  Notwithstanding the foregoing, the
Committee may permit Performance Cash Units awarded under this Agreement to be
transferred by the Employee for no consideration to or for the benefit of the
Employee’s Immediate Family, subject to such limits as the Committee may
establish, and the transferee shall remain subject to all terms and conditions
applicable to such award prior to such transfer. 
 
11.  Employment.  This Agreement does not constitute a contract of employment,
and does not confer on the Employee the right to be retained in the employ of
the Company or any Related Company. 
 
12.  Change in Control.   In the event that a Change in Control occurs prior to
the end of the Performance Period, Performance Cash Units may be paid out in
such manner and amounts as determined by the Committee.
 
13.  Plan Governs.  Notwithstanding anything in this Agreement to the contrary,
the terms of this Agreement shall be subject to the terms of the Program and of
the Plan, copies of which may be obtained by the Employee from the office of the
Secretary of the Company.  In the event of any conflict between any terms of
this Agreement and the terms of the Plan, the terms of the Plan shall govern.  
 
14.  Administration.  The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Program and the Plan.  Any interpretation of the Agreement by the
Committee and any decision made by it with respect to the Agreement is final and
binding on all persons.
 
15.  Amendment.  This Agreement may be amended by written agreement of the
Employee and the Company, without the consent of any other person. 
Notwithstanding the foregoing, the Company may in its sole discretion, amend the
this Agreement, the Program or the Plan in such manner as it may determine is
necessary or desirable either for the Performance Cash Units to be exempt from
the application of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) or to satisfy the requirements of Section 409A of the Code,
provided that no such amendment may change the Program's "performance goals,"
within the meaning of Section 162(m) of the Code, with respect to any person who
is a "covered employee," within the meaning of Section 162(m) of the Code.

--------------------------------------------------------------------------------


 
  

IN WITNESS WHEREOF, the Employee has hereunto set his hand, and the Company has
caused these presents to be executed in its name and on its behalf, and its
corporate seal to be affixed hereto, all as of the Agreement Date.
 
                                                              
                                                                                                                                                                                                   
                        __                   _________________
                                                              
«First_Name»«MiName»«Last_Name»
 
         
                                                                               
Nicor Inc.
                                                                       
                                                                               
By:  __________________
                                                                                       Russ
M. Strobel
                                                                       
               Chairman, President and
                                                                       
               Chief Executive Officer
 
 
 
ATTEST:
 
____________________                                                       
Assistant Secretary

--------------------------------------------------------------------------------


                                                                                                                                        

Exhibit I
 
  
                                 PERFORMANCE CASH UNIT AGREEMENT
NICOR INC. 2007 LONG-TERM INCENTIVE PROGRAM
                                                                                                                                        
 
 
Performance Factor
 
          The following Schedule shall be used to determine the Performance
Factor.
 
   If the Nicor Total                                    The Performance
Shareholder Return Is:                               Factor Shall Be: 
 
At or above the 90th percentile                                2.00
At the 75th percentile                                              1.50
At the 60th percentile                                              1.00
At the 50th percentile                                              0.75
At the 40th percentile                                              0.50
At the 25th percentile                                              0.25
Less than the 25th percentile                                    0.00
 
For purposes of this Exhibit I, the percentile of the Nicor Total Shareholder
Return shall be the three year total shareholder return of the Company for the
Performance Period, as compared to the companies in the Standard and Poor's
utility group for the Performance Period.  If the Standard and Poor's utility
group is not available for the entire Performance Period, the Committee shall
apply such other measure as it determines to be appropriate to preserve the
intent of this Agreement.  For results between performance levels, the
Performance Factor will be interpolated.
 